        Case 1:11-cr-01032-PAE Document 2555 Filed 12/16/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York

                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007




                                                   December 16, 2020

                                             *UDQWHG
Via Email and ECF                            SO ORDERED.

The Honorable Paul A. Engelmayer
United States District Judge
                                                                  
                                                            __________________________________
                                                                  PAUL A. ENGELMAYER
Southern District of New York                                     United States District Judge
United States Courthouse
40 Foley Square, Courtroom 1305              'HFHPEHU
New York, New York 10007

           Re:    United States v. Miguel Strong, 11 Cr. 1032 (PAE)

Dear Judge Engelmayer:

         We write in connection with the pending motion for compassionate release, filed by
defendant Miguel Strong. The Government’s response to the motion is currently due on Friday,
December 18, 2020. With the consent of the defendant, the Government respectfully requests that
it be allowed an additional few days, until December 23, 2020, to respond to the motion. Thank
you for your consideration of this request.

                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           Acting United States Attorney


                                        By:Sarah Krissoff
                                           Sarah Krissoff
                                           Assistant United States Attorney
                                           (212) 637-2232


cc: Joshua Dratel, Esq. (by email)
    Counsel for the defendant
